Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  
  “at a lower rotational speed than the core shaft” in line 8 should be --at a lower rotational speed than a rotational speed of the core shaft--;
“the axial distance” in line 14 should be --an axial distance--;
“the closest bearing” in line 15 should be --a closest bearing--;
“the axial distance between the fan input position” in line 19 should be --an axial distance between the fan input position--.
Claim 2 is objected to because of the following informalities:
“A gas turbine engine” in line 1 should be --The gas turbine engine--;
“the range”, twice in line 3, and twice in line 4, should each be --a range--.
Claim 3 is objected to because of the following informalities:
“A gas turbine engine” in line 1 should be --The 
“the axial distance” in line 6 should be --an axial distance--;
“the closest bearing” in line 7 should be --a closest bearing--
“the range”, twice in line 4, twice in line 10, once in line 12, and once in lines 12-13, should each be --a range--.
Claim 4 is objected to because of the following informalities:
“A gas turbine engine” in line 1 should be --The gas turbine engine--;
“the range”, twice in line 6, should each be --a range--.
Claim 5 is objected to because of the following informalities:
“claim 1 wherein” in line 2 should be --claim 1, wherein--;
“defined as the axial” in line 4 should be --defined as an axial--;
“and the supporting” in line 6 should be --and a supporting--;
“the closest bearing” in line 7 should be --a closest bearing--;
“the range”, twice in line 13, and twice in line 14, should each be --a range--.
Claim 7 is objected to because “any one of more of:” in line 2 should be --one or more of--.
Claim 8 is objected to because of the following informalities:
“the radial bending stiffness” in line 3 should be --a radial bending stiffness--;
“the radial bending stiffness” in line 4 should be --a radial bending stiffness--;
“the range” in each of lines 5 and 6 should be --a 
Claim 9 is objected to because “the range” in each of lines 3, 4, 7-8, and 8, should each be --a range--.
Claim 10 is objected to because of the following informalities:
“the diameter” in line 3 should be --a diameter--;
“the range” in each of lines 3, 4, 6, and 7 should each be --a range--.
Claim 11 is objected to because of the following informalities:
“the tilt stiffness” in line 3 should be --a tilt stiffness--;
“the tilt stiffness” in line 4 should be --a tilt stiffness--;
“the range” in each of lines 5 and 6 should each be --a range--.
Claim 12 is objected to because “the range” in each of lines 3, 4, 7-8, and 8, should each be --a range--.
Claim 13 is objected to because of the following informalities:
“the diameter” in line 3 should be --a diameter--;
“the range” in each of lines 3, 4, 5, and 6, should each be --a range--.
Claim 14 is objected to because of the following informalities:
“the point” in each of lines 2 and 5 should each be --a point--;
“the interface” in line 8 should be --an interface--.
Claim 17 is objected to because of the following informalities:
  “at a lower rotational speed than the core shaft” in lines 6-7 should be --at a lower rotational speed than a rotational speed of the core shaft--;
“the output of the gearbox” in line 11 should be --an output of the gearbox--;
“the input to the fan” in lines 11-12 should be --an 
“the axial distance” in line 13 should be --an axial distance--;
“the closest bearing” in line 14 should be --a closest bearing--;
“the axial distance” in line 18 should be --an axial distance--.
Claim 18 is objected to because of the following informalities:
  “at a lower rotational speed than the core shaft” in lines 8-9 should be --at a lower rotational speed than a rotational speed of the core shaft--;
“the axial distance” in line 15 should be --an axial distance--;
“the closest bearing” in line 16 should be --a closest bearing--;
“the axial distance” in line 20 should be --an axial distance--.
Claim 20 is objected to because “The gas turbine engine, propulsor, or method of claim 1” in lines 1-2 should be --The gas turbine engine of claim 1--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“power unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claims 2-5, and 8-13 each recite the broad recitation of various ranges, and each of the claims also recites various overlapping ranges which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 9-10, and 12-13 depend from a rejected base claim and inherit the 112 deficiency of their parent claim.
Allowable Subject Matter
Claims 1, 17, and 18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 2-16 and 19-20 would be allowable if rewritten to overcome the objections, and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-20 would allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a first bearing separation ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            f
                            i
                            r
                            s
                            t
                             
                            b
                            e
                            a
                            r
                            i
                            n
                            g
                             
                            s
                            e
                            p
                            a
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                             
                            (
                            d
                            1
                            )
                             
                        
                        
                            t
                            h
                            e
                             
                            a
                            x
                            i
                            a
                            l
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                             
                            b
                            e
                            t
                            w
                            e
                            e
                            n
                             
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            i
                            n
                            p
                            u
                            t
                             
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            a
                            n
                            d
                             
                            t
                            h
                            e
                             
                            g
                            e
                            a
                            r
                            b
                            o
                            x
                             
                            o
                            u
                            t
                            p
                            u
                            t
                             
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            (
                            d
                            4
                            )
                        
                    
                
            
is greater than or equal to 1.6x10-1, and the axial distance between the fan input position and the gearbox output position (d4) is greater than or equal to 0.43 m” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-20.
It is also noteworthy to mention that the first bearing separation ratio recited in claims 1, 17, and 18 produce a critical effect of avoiding excessive transmission of load into the gearbox from the fan (see Para 202 of US 2021/0172377 which is the PGPUB of this application).
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reinhardt et al. (U.S. 8,911,203) teaches a planetary gearing arrangement.
VanDuyn (U.S. 7,097,413) teaches a bearing arrangement.
Schwarz et al. (U.S. 10,190,496) teaches a planetary gearing arrangement.
McCune et al. (U.S. 2013/0336791) taches a fan drive gear system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/13/22